Case 1:19-cv-00473-DG-RER Document 49 Filed 10/09/20 Page 1 of 3 PageID #: 653


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


BOB McNEIL, an individual, on behalf of
himself, and all others similarly situated,                   [PROPOSED] CASE MANAGEMENT
                                                              PLAN
Plaintiffs,
                                                              Case Number: 1:19-cv-00473-FB-RER
         v.

CAPITAL ONE BANK, N.A.

Defendant.
______________________________________

           Upon consent of the parties, it is hereby ORDERED as follows:

           1.     Defendant shall answer the complaint by November 2, 2020.

           2.     No additional parties may be joined after January 15, 2021.

           3.     No amendment of the pleadings will be permitted after January 15, 2021.

           4.     Date to serve initial disclosure pursuant to Federal Rule of Civil P r o c e d u r e

    26(a)(l): November 15, 2020.

           5.     The parties shall make required Rule 26(a)(2) disclosures with respect to:1

           a.     Plaintiff’s expert witnesses on or before April 15, 2021.

           b.     Defendant’s expert witnesses on or before May 17, 2021.

           c.     Parties’ rebuttal expert witnesses on or before June 17, 2021.

           6.     All discovery, including depositions of experts, shall be completed on or

    before July 30, 2021.

           7.     Pre-motion letters regarding proposed motion for class certification and

    dispositive motions must be submitted within one (1) week following the close of all

    discovery and responses are due one week later.


1
 The parties anticipate the need to exchange supplemental expert reports on the issue of class-wide
damages should the Court certify a class and agree to work together on a schedule for such reports.
                                                  1
Case 1:19-cv-00473-DG-RER Document 49 Filed 10/09/20 Page 2 of 3 PageID #: 654



        8.      Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.

§636(c)? (Answer no if any party declines to consent without indicating which party

has declined.)

                        ____ Yes        __X__ No

If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil

Action to a Magistrate Judge form. The form can be accessed at the following link:

http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.

        9.      A Telephone Conference set for ________________, to be initiated by               ____

Plaintiff or ____ Defendant (Check One).

                        (The Court will schedule the conference listed above).

        10.     Status Conferences will be held every 45 days. Letters regarding discovery status to be

submitted 7 days before Status Conference for Court to determine if Status Conference should go

forward.

                        (The Court will schedule the conference listed above).

        11.     A Final Pre-Trial Conference will be held six months after the ruling on class

certification to allow for completion of the notice plan should class certification be granted.

                        (The Court will schedule the conference listed above).

This scheduling order may be altered or amended upon a showing of good cause not foreseeable at

the date hereof.

Dated: Brooklyn, New York

October ___, 2020

                                                ______________________________
                                                RAMON E. REYES, JR.
                                                UNITED STATES MAGISTRATE JUDGE




                                                   2
Case 1:19-cv-00473-DG-RER Document 49 Filed 10/09/20 Page 3 of 3 PageID #: 655



CONSENTED TO:

 /s/ Jonathan M. Streisfeld                         Jeffrey D. Kaliel (pro hac vice)
 Jeff Ostrow (pro hac vice)                         Sophia Gold (pro hac vice)
 Jonathan M. Streisfeld (pro hac vice)              KALIEL PLLC
 KOPELOWITZ OSTROW                                  1875 Connecticut Ave., NW, 10th Floor
 FERGUSON WEISELBERG GILBERT                        Washington, DC 20009
 One W. Las Olas Blvd., Suite 500                   Telephone: 202-350-4783
 Fort Lauderdale, FL 33301                          jkaliel@kalielpllc.com
 Telephone: 954-525-4100                            sgold@kalielpllc.com
 Facsimile: 954-525-4300
 ostrow@kolawyers.com                               Hassan A. Zavareei (pro hac vice)
 streisfeld@kolawyers.com                           Andrea Gold (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
 Steven M. Nathan                                   1828 L St NW, Suite 1000
 Scott Martin                                       Washington, DC 20036
 HAUSFELD LLP                                       Telephone: 202-973-0900
 33 Whitehall St., 14th Floor                       Facsimile: 202-973-0950
 New York, NY 10004                                 hzavareei@tzlegal.com
 Telephone: (646) 357-1100                          agold@tzlegal.com
 Facsimile: (212) 202-4322
 snathan@hausfeld.com
 smartin@hausfeld.com

 James Pizzirusso (pro hac vice)
 HAUSFELD LLP
 1700 K St., NW, Ste 650
 Washington, DC 20006
 Telephone: 202-540-7200
 Facsimile: 202-540-7201
 jpizzirusso@hausfeld.com

                         Attorneys for Plaintiff and the Putative Classes
BUCKLEY LLP
James R. McGuire (pro hac vice)
201 Mission Street, 12th Floor
San Francisco, CA 94105
Tel: (415) 619-3415
Fax: (415) 619-3505
jmcguire@buckleyfirm.com

Brian J. Wegrzyn
1133 Avenue of the Americas, Suite 3100
New York, NY 10036
Tel: (212) 600-2395
Fax: (212) 600-2405
bwegrzyn@buckleyfirm.com

                       Attorneys for Defendant Capital One Bank, N.A.




                                                3
